Citation Nr: 1231795	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  95-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), including as secondary to military sexual assault, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1959 to March 1963.  He has additionally had multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Reserves and the Wisconsin Army National Guard, from August 1979 to October 1993.

This matter comes before the Board on appeal from an August 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In the August 2008 decision, the RO declined to reopen a claim for service connection for PTSD.

In July 2009, the Board, in pertinent part, remanded the claim for notice and additional development.  In April 2012, the Board remanded the claim again.

The Veteran offered testimony at an April 2009 hearing before the undersigned Veterans Law Judge at the RO.  The issues covered in that hearing, however, did not include the current issue.  Rather, it covered issues decided in a previous July 2009 Board decision, which was a separate decision from the July 2009 Board Remand on the current issue.  A transcript of that hearing is associated with the claims file.

The Veteran currently contends that his claimed psychiatric disorder developed due to his active duty experiences.  The Veteran's prior claims for service connection for a psychiatric disorder were based on claimed experiences that did not include the newly reported claim of sexual assault.  The United States Court of Appeals for Veterans Claims (Court) has held that alternative theories of entitlement to the same benefit do not constitute separate claims, but are instead encompassed within a single claim. See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  The Court found that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Id. at 313.   In Roebuck, the Court found "that the nicotine dependence theory, decided in December 2002, and the asbestos exposure theory, decided in October 2003, are two theories that pertain to the same benefit (service connection) for the same disability (a lung disorder) and that they, therefore, constitute the same claim."  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim for service connection for a psychiatric disorder, including PTSD and depression.  See Boggs v. Peake, 520 F.3d 1330  (Fed. Cir. 2008). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional medical records.


FINDINGS OF FACT

1. By way of a June 2004 rating decision, the RO denied a claim to reopen the previously denied claim for service connection for a psychiatric disorder, including PTSD and depression.  The RO initially denied service connection, finding that any current psychiatric disorder did not begin in service, and that the evidence did not show that the claimed in-service events reported by the Veteran as causing his psychiatric disorder had actually occurred.

2. The evidence associated with the claims file since the June 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1. The June 2004 rating decision is the last final decision regarding the issue of entitlement to service connection for a psychiatric disorder, including PTSD and depression. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence received since the June 2004 rating decision is not new and material; the claim of entitlement to service connection for a psychiatric disorder, including PTSD and depression, is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
With regard to the claim to reopen a claim for service connection, VA has the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letters provided to the Veteran included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  VA provided a notice letter with information for reopening the claim for PTSD in September 2009 and for an acquired psychiatric disorder in January 2010.

Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Through the letters, VA also informed him of what evidence was required to substantiate the claim for service connection and of his and VA's respective duties for obtaining evidence.  VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  

Also pertinent to the Veteran's claim of entitlement to service connection for PTSD, VA informed the Veteran in a May 2012 letter that he could identify any sources, military or non-military, that may provide information concerning the incident(s), to include a rape crisis center, counseling facility or health clinic, or any military, police, or other authorities.  Additionally, VA informed him that if he confided in a roommate, family member, chaplain, clergy, or fellow service person, such individual could submit a statement concerning their knowledge of the incident(s).  Moreover, VA advised him that he should indicate whether he experienced any of the following: visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden request for change in Military Occupational Specialty or duty assignment; increased use of leave without immediate reason; changes in performance evaluations; episodes of depression, panic attacks, or anxiety; increased or decreased use of prescription medication; alcohol or substance abuse; increased use of over the counter medication; disregard for military or civilian authority; obsessive behavior such as overeating or undereating; tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; or pregnancy tests around the time of the incident.  Therefore, the Board finds that the Veteran was advised that evidence from sources other than hr service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(4); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

The indicated letters also included notice with respect to the Dingess requirements, of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With the letters, the RO/AMC effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Any timing error with regards to the notice letters were cured by the readjudication of the claim, most recently in June 2012 supplemental statement of the case.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in developing his claim.  This duty includes assisting the Veteran in obtaining any outstanding records of VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records.  The RO/AMC also obtained the additional VA medical records that the Board directed it to obtain in the previous Board remands.  As previously noted, the RO/AMC also provided the notice that the Board directed it to provide in the previous remands.  Although the Veteran claimed that his service records were lost in a fire (in a February 2006 statement) or destroyed by a senior officer (in a September 1996 statement), the Board notes that the there is no record of such a loss associated with the claims file and the Veteran's service records are associated with the claims file.

Additionally, in the absence of new and material evidence submitted by the claimant, the duty to assist is not triggered. See 38 U.S.C. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).

The Board also notes that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim and that VA does not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead considers whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. See Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010). In the present case, the new evidence would not trigger a need for a VA examination. The new evidence does not provide an indication that the events claimed by the Veteran actually occurred.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence Claim

The Veteran contends that his claimed psychiatric disorder, including PTSD and depression, developed due to various incidents in service. In a February 2001 statement, the Veteran claimed that he was in Vietnam from December 1960 until March 1961.  He reported they went to spend a "holiday" in Vietnam then reported that he had been there to protect the President of the United States prior to Kennedy.  He then reported that he witnessed the shooting of a small girl and found the mutilated bodies of various soldiers.  He also reported being at the Bay of Pigs in Cuba and witnessing the death of a soldier, in November 1962.  

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The Board notes that the regulation for PTSD has been updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a veteran's fear of hostile military activity. 38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010).  The Board notes, however, that the service records previously associated with the claims file clearly document that the Veteran did not serve in any areas where fear of hostile military activity would be applicable.  

At the time of the last final rating decision in June 2004, the evidence of record included service treatment records, VA medical records, private medical records and statements from the Veteran.  The prior documents of record generally included the Veteran's reports of in-service stressful incidents that he contends caused his claimed psychiatric disorder, other than his recently asserted claim of sexual assault.  The medical opinions also generally indicated findings of psychiatric disorders due to the Veteran's reported stressful incidents.  None of the evidence of record, however, included proof that the Veteran's claimed stressful incidents actually occurred.  The RO found such evidence to be necessary to support the Veteran's claim.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. For evidence to be new and material in this case, it would have to relate to one of the unestablished facts:  (1) the occurrence of a claimed stressful event during service; or (2)  a link between a diagnosed psychiatric disorder and serivice.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

Since the June 2004 rating decision, VA received additional VA medical records and private medical records noting treatment for psychiatric disorders.  VA also received new statements from the Veteran.  

Although the Veteran's statements as to the in-service incidents causing his claimed psychiatric disorder are new, in that they were not previously of record, the newly submitted evidence is not material.  The fact that the Veteran claimed to have a psychiatric disorder due to incidents in service was already of record.  To this extent it is redundant of evidence already on file, and it is not material.  To be "material", new evidence would have to relate to one of the unestablished factors in the claim. Essentially, it would have to be evidence showing that the Veteran had a verified stressful incident from service, or evidence that there was a link between his diagnosed psychiatric condition and service.  Here, none of the newly associated evidence received since the June 2004 rating decision relates to a nexus to service or goes toward verifying the Veteran's reported inservice stressors. Indeed, the RO/AMC has requested pertinent information numerous times from the Veteran, including in September 2009, January 2010 and May 2012.  The Veteran has not provided such information.  

The newly submitted evidence only demonstrates what was previously known, that the Veteran has claimed to have a psychiatric disorder due to unverified reports of events from his active duty service.  The new lay statements supporting the Veteran's claim are essentially redundant of the Veteran's earlier statements indicating that he developed a psychiatric disorder due to service. Similarly, the new medical records only continue to show the presence of current psychiatric disorder and past findings regarding a psychiatric disorder, but do not verify the Veteran's claimed stressful incidents from service.  Such statements and records are duplicative of evidence that was already of record and they do not provide verification supportive of his claim.

The Veteran has also repeatedly submitted (both prior to the last final denial and in conjunction with the current claim) a copy of a DD 215 listing various awards, including "COMBAT ACTION RIBBONS", a "VIETNAM SERVICE MEDAL", and "PRESIDENTAIL UNIT CITATION REPUBLIC OF KOREA & VIETNAM".  He contends that this copy of his DD 215 supports his assertion that he was involved in the reported stressful incidents during service.   This copy of his DD 215 was on file prior to the last final denial and is therefore redundant, and not new.  The Board, however, cannot ignore the fact that the Defense Personnel Records Information System (DPRIS), also provided a copy of a DD 215 that did not list the awards noted above.  The Board notes that on review of the Veteran-provided DD Form 215, it is clear that the several awards added to the list of those received by the Veteran were noticeably added in a different font and print size than the awards and decorations itemized on the official DD 215 obtained from the military.  The Board finds the DD 215 provided by the Veteran to not be new evidence as it was previously of record prior to the June 2004 rating decision.

While no further discussion of the DD Form 215 submitted by the Veteran is necessary at this time, the Board notes, as an aside, that acts of fraud committed by veterans domiciled in the United States could result in criminal prosecution and the imposition of civil penalties under the Fraud Civil Remedies Act.  See Trilles v. West, 13 Vet. App. 314, 321-22 (2000) (en banc) (discussing the difference between administrative forfeiture for fraud for claimants who are residents or domiciliaries of localities outside the United States under 38 U.S.C. § 6103 and criminal prosecution for fraud for claimants who reside or are domiciled within the United States).  Pursuant to VA law, the term "fraud" is defined as "an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Department of Veterans Affairs (except laws relating to insurance benefits)." 38 C.F.R. § 3.901(a). VA has also defined "fraud" as "an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining . . . eligibility for [VA] benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits." 38 C.F.R. § 3.1(aa)(2). 

Focusing narrowly on the issue at hand, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a psychiatric disorder, including PTSD and depression.   As previously noted the Board has considered the applicability of Shade v. Shinseki, in the present claim. Here, however, any new evidence received by VA since the final rating decision simply does not relate to the unestablished element needed to advance the claim, namely, a link to service and a verified in-service stressful event.  Accordingly, the Board finds that the claim for service connection for a psychiatric disorder, including PTSD and depression, shall not be reopened


ORDER

New and material evidence having not been submitted, the application to reopen the claim for entitlement to service connection for a psychiatric disorder, including PTSD and depression, is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


